Case: 15-41687       Document: 00514595086         Page: 1    Date Filed: 08/10/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                      No. 15-41687
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 10, 2018

UNITED STATES OF AMERICA,                                                  Lyle W. Cayce
                                                                                Clerk
               Plaintiff – Appellee,

v.

LUGARDO VAZQUEZ-HERNANDEZ,

               Defendant – Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:15-CR-507-1


ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM:*
       Lugardo Vazquez-Hernandez raised in this appeal a challenge to the
assessment of a Sentencing Guideline enhancement based on the classification
of his prior Texas conviction as an aggravated felony. Vazquez-Hernandez has
been released from imprisonment and no longer wishes to pursue challenge to


       * Pursuant to Fifth Circuit Rule 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circumstances set forth
in Fifth Circuit Rule 47.5.4.
    Case: 15-41687    Document: 00514595086    Page: 2   Date Filed: 08/10/2018



                                No. 15-41687
his term of imprisonment or Sentencing Guideline calculation. Accordingly,
we DISMISS his appeal as to these issues.
      Vazquez-Hernandez does assert that the district court’s judgment should
reflect that he was convicted and sentenced under 8 U.S.C. § 1326(b)(1) rather
than (b)(2). We REMAND to the district court for the limited purpose of
entering a corrected judgment to reflect a conviction and sentence under 8
U.S.C. § 1326(b)(1). See, e.g., United States v. Gonzalez-Longoria, 894 F.3d
1274, 1274 (5th Cir. 2018). There being no further issues pending before the
court, we do not retain jurisdiction. Mandate to issue forthwith.




                                      2